Exhibit 10.1

SECOND AMENDMENT TO VISHAY INTERTECHNOLOGY, INC. FOURTH
AMENDED AND RESTATED CREDIT AGREEMENT

     THIS SECOND AMENDMENT (“Second Amendment”) is made as of this July 31, 2009
by and among the financial institutions signatory hereto (individually a
“Lender,” and any and all such financial institutions collectively, the
“Lenders”), Comerica Bank, as Administrative Agent for the Lenders (in such
capacity, the “Agent”), Vishay Intertechnology, Inc. (“Vishay”) and the other
Permitted Borrowers as defined therein (together with Vishay, the “Borrowers”).

RECITALS

     A. The Borrowers have entered into that certain Fourth Amended and Restated
Credit Agreement dated as of June 24, 2008 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “Credit Agreement”)
with each of the Lenders and the Agent pursuant to which the Lenders agreed,
subject to the satisfaction of certain terms and conditions, to extend or to
continue to extend financial accommodations to the Borrowers, as provided
therein, which has been previously amended by that certain First Amendment dated
as of December 12, 2008.

     B. At the request of the Borrowers, Agent and the Lenders have agreed to
make certain amendments and modifications to the Credit Agreement as set forth
below, but only on the terms and conditions set forth in this Second Amendment.

     NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, Borrowers, Agent and the Lenders agree:

     1. Section 1.1 of the Credit Agreement is hereby amended by:

     inserting the following definitions into Section 1.1 of the Credit
Agreement in their appropriate alphabetical order:

““Defaulting Lender” shall mean a Lender (a) that has failed to fund its
Percentage of any Advance or to purchase participations in a Swing Line Advance
or any Reimbursement Obligations as required under this Agreement, unless such
Lender is disputing its funding obligation in good faith, (b) that has otherwise
failed to pay to the Agent or any other Lender any other amount required to be
paid by it under the terms of this Agreement or any other Loan Document, unless
such Lender is disputing such obligation to pay any such amount in good faith,
(c) that has been, or whose holding company has been, determined to be insolvent
or that has become subject to a bankruptcy or other similar proceeding, or (d)
which has had a substantial portion of its assets or management (or any material
assets or management of its holding company) taken over by any governmental
authority (provided that the exercise of customary rights of a shareholder by a
governmental authority which owns shares in such Lender (or its holding company)
shall not be covered by this clause (d)).”

--------------------------------------------------------------------------------

““Impaired Lender” means a Defaulting Lender and any other Lender (a) which the
Agent, the Issuing Lender or Swing Line Lender believes, in good faith, has
defaulted (and continues to be in default) in fulfilling its obligations under
any other syndicated credit facilities or as a participant in any other credit
facility and such Lender is not in good faith disputing that such default has
occurred, or (b) which, if carrying an investment grade rating of at least BBB-
from S&P or Baa3 from Moody’s at the time it became a party to this Agreement,
no longer carries an equivalent or better investment grade rating.”

     deleting the definition of “Permitted Securitization;” and deleting the
definitions of “Collateral Documents” and “Permitted Borrower Sublimit” as set
forth in the Credit Agreement and inserting the following in their respective
places:

““Collateral Documents” shall mean the Pledge Agreements and each other security
agreement, pledge agreement or other document whereby the Borrowers or any of
their Subsidiaries pledge any of their assets to secure the Indebtedness, and
any other documents related thereto, in each case as the same may be amended,
restated or otherwise modified from time to time.”

““Permitted Borrower Sublimit” shall mean the maximum aggregate amount of
Advances and Letters of Credit (including Letter of Credit Obligations)
available at any time to the Domestic Permitted Borrowers or the Foreign
Permitted Borrowers, as set forth on Schedule 1.6 hereof.”

     2. Section 2.3(d) of the Credit Agreement is hereby deleted and the
following is inserted in its place:

“(d) on the proposed date of such Revolving Credit Advance, the principal amount
of the Revolving Credit Advance being requested by any Domestic Permitted
Borrower or Foreign Permitted Borrower (determined and tested as aforesaid),
plus the principal amount of any other Revolving Credit Advances and Swing Line
Advances being requested by any Domestic Permitted Borrower or Foreign Permitted
Borrower (as applicable) on such date, plus the principal amount of any other
Revolving Credit Advances and all Swing Line Advances then outstanding to the
Domestic Permitted Borrowers or the Foreign Permitted Borrowers (as applicable)
(determined as aforesaid), plus the Letter of Credit Obligations relating to
Letters of Credit issued for the account of any of the Domestic Permitted
Borrowers or any of the Foreign Permitted Borrowers (as applicable), shall not
exceed the applicable Permitted Borrower Sublimit;”

--------------------------------------------------------------------------------

     3. Section 2.5(b)(iv) of the Credit Agreement is hereby deleted and the
following is inserted in its place:

“(iv) as of the proposed date of such Swing Line Advance, the principal amount
of the requested Swing Line Advance to any Domestic Permitted Borrower or
Foreign Permitted Borrower (determined as aforesaid), plus the aggregate
principal amount of any other Swing Line Advances and all other Advances then
outstanding to the Domestic Permitted Borrowers or the Foreign Permitted
Borrowers, as applicable (including, without duplication, Revolving Credit
Advances or Swing Line Advances requested to be made on such date) determined as
aforesaid, plus the aggregate amount of all outstanding Letter of Credit
Obligations relating to Letters of Credit issued for the account of any Domestic
Permitted Borrower or any Foreign Permitted Borrower, as applicable (using the
Current Dollar Equivalent thereof for any Letters of Credit denominated in any
Alternative Currency) shall not exceed the applicable Permitted Borrower
Sublimit;”

     4. Section 2.14(b) of the Credit Agreement is hereby deleted and the
following is inserted in its place:

“(b) Permitted Borrower Sublimit. If at any time and for any reason with respect
to the Domestic Permitted Borrowers (with respect to the Permitted Borrower
Sublimit applicable to the Domestic Permitted Borrowers) or the Foreign
Permitted Borrowers (with respect to the Permitted Borrower Sublimit applicable
to the Foreign Permitted Borrowers), the aggregate principal amount (tested in
the manner set forth in clause (a) above) of all Advances of the Revolving
Credit and of the Swing Line outstanding hereunder to the Domestic Permitted
Borrowers or the Foreign Permitted Borrowers, as applicable, plus the Letter of
Credit Obligations under any Letters of Credit to or for the account of the
Domestic Permitted Borrowers or the Foreign Permitted Borrowers (tested in the
manner set forth in clause (a) above), as applicable, which Advances and Letters
of Credit are made or issued, or to be made or issued, in Dollars and ninety
percent (90%) of the aggregate Current Dollar Equivalent of all such Advances
and Letter of Credit Obligations for the account of Domestic Permitted Borrowers
or Foreign Permitted Borrowers, as applicable, in any Alternative Currency as of
such time, exceeds the applicable Permitted Borrower Sublimit (as used in this
clause (b), the “Excess”), then in each case, the Domestic Permitted Borrowers
or the Foreign Permitted Borrowers, as applicable, shall:

(i) immediately repay that portion of the Indebtedness outstanding to then
carried as a Prime-based Advance, if any, by the Dollar Amount of such Excess,
and/or reduce on such day any pending request for an Advance in Dollars
submitted by any Domestic Permitted Borrower or Foreign Permitted Borrower (as
applicable) by the Dollar Amount of such Excess, to the extent thereof; and

--------------------------------------------------------------------------------

(ii) on the last day of each Interest Period of any Eurocurrency-based Advance
outstanding to any Domestic Permitted Borrower or Foreign Permitted Borrower (as
applicable) as of such time, until the necessary reductions of Indebtedness
under this Section 2.14(b) have been fully made, repay such Indebtedness carried
in such Advances and/or reduce any requests for refunding or conversion of such
Advances submitted (or to be submitted) by any Domestic Permitted Borrower or
Foreign Permitted Borrower (as applicable) in respect of such Advances, by the
amount in Dollars or the applicable Alternative Currency, as the case may be, of
such Excess, to the extent thereof.

     Provided that no Default or Event of Default has occurred and is
continuing, each Permitted Borrower’s compliance with this Section 2.14(b) shall
be tested as of the last day of each calendar quarter or, upon the written
request of Company from time to time, as of the last day of each calendar month,
provided Company furnishes Agent with current monthly financial statements
complying with the requirements set forth in Section 7.3(c) hereof. Upon the
occurrence and during the continuance of any Default or Event of Default,
compliance with this Section 2.14(b) shall be tested on a daily or other basis
satisfactory to Agent in its sole discretion.”

     5. Section 3.2(b) of the Credit Agreement is hereby deleted in its entirety
and the following is inserted in its place:

“(b) after giving effect to the Letter of Credit requested (but taking into
account any outstanding Letter of Credit to be replaced thereby), (i) the
aggregate amount of all Letter of Credit Obligations, plus the aggregate amount
of all Advances including, all Advances deemed disbursed in respect of any
Account Party’s Reimbursement Obligations, (calculated on the basis of the
Dollar Amount of any Advances or Letter of Credit Obligations relating to
Letters of Credit in each case denominated in Dollars and the Current Dollar
Equivalent of any Advances or Letter of Credit Obligations relating to Letters
of Credit denominated in an Alternative Currency) hereunder requested or
outstanding on such date do not exceed the then applicable Revolving Credit
Aggregate Commitment and (ii) if requested by a Domestic Permitted Borrower or a
Foreign Permitted Borrower, as applicable, the aggregate amount of all Letter of
Credit Obligations issued for the account of the Domestic Permitted Borrowers or
the Foreign Permitted Borrowers, as applicable, plus the aggregate amount of all
Advances to the Domestic Permitted Borrowers or the Foreign Permitted Borrowers,
as applicable, in each case calculated on the basis of the Dollar Amount of any
Advances or Letter of Credit Obligations relating to Letters of Credit in each
case denominated in Dollars and the Current Dollar Equivalent of any Advances or
Letter of Credit Obligations relating to Letters of Credit denominated in an
Alternative Currency) hereunder requested or outstanding on such date do not
exceed the then applicable Permitted Borrower Sublimit as to the Domestic
Permitted Borrowers or the Foreign Permitted Borrowers, as applicable.”

--------------------------------------------------------------------------------

     6. Section 3.2 of the Credit Agreement is amended by (i) deleting “and” at
the end of subsection (i); (ii) replacing the period at the end of sub-section
(j) with “; and” and (iii) adding a new subsection (k) as follows:

“(k) if any Revolving Credit Lender is an Impaired Lender, the Issuing Lender
has entered into arrangements satisfactory to it to eliminate the Issuing
Lender’s risk with respect to the participation in Letters of Credit by all such
Impaired Lenders, including, without limitation, the creation of a cash
collateral account or delivery of other security by the Borrowers to assure
payment of such Impaired Lender's Percentage of all outstanding Letter of Credit
Obligations.”

     7. The following new Section 3.6(e) is inserted after Section 3.6(d) of the
Credit Agreement:

“(e) In the event that any Revolving Credit Lender becomes an Impaired Lender,
the Issuing Lender may, at its option, require that the Borrowers enter into
arrangements satisfactory to it to eliminate the Issuing Lender’s risk with
respect to the participation in Letters of Credit by such Impaired Lender,
including, without limitation, the creation of a cash collateral account or
delivery of other security by the Borrowers to assure payment of such Impaired
Lender's Percentage of all outstanding Letter of Credit Obligations.”

     8. Section 7.6 of the Credit Agreement is hereby deleted and the following
is inserted in its place:

“7.6 Fixed Charge Coverage Ratio. Maintain, as of the last day of each fiscal
quarter, a Fixed Charge Coverage Ratio of not less than 2.50 to 1.00 for each
fiscal quarter (other than the fiscal quarter ending September 26, 2009 for
which a Fixed Charge Coverage Ratio of not less than 1.75 to 1.00 is to be
maintained).”

     9. Section 8.2(e) is amended to delete the words “and any Permitted
Securitization;” and the text of clause (g) of Section 8.5 is deleted and
replaced by the word “Reserved.”

--------------------------------------------------------------------------------

     10. Section 11.11 of the Credit Agreement is hereby deleted and the
following is inserted in its place:

“11.11 Substitution of Lenders. If (a) any Lender shall become an Impaired
Lender, (b) the obligation of any Lender to make Eurocurrency-based Advances has
been suspended pursuant to Section 11.5 or 11.6, (c) any Lender has demanded
compensation under Section 3.4(c), 11.5 or 11.7 or (d) any Lender has not
approved an amendment, waiver or other modification of this Agreement, if such
amendment or waiver has been approved by the Required Lenders and the consent of
such Lender is required (in each case, an “Affected Lender”), then the Agent or
the Borrowers shall have the right to make written demand on the Affected Lender
(with a copy to the Borrowers in the case of a demand by the Agent or with a
copy to the Agent in the case of a demand by the Borrowers) to assign and the
Affected Lender shall assign, to one or more financial institutions that comply
with the provisions of Section 13.8 hereof with respect to such assignment (the
“Purchasing Lender” or “Purchasing Lenders”) all of the Affected Lender’s rights
and obligations under this Agreement, the Notes and the other Loan Documents
(including, without limitation, all of its outstanding Advances, and its
participating interests in outstanding Swing Line Advances and Letters of
Credit), and the Purchasing Lender(s) shall assume all of the commitments of the
Affected Lender to extend credit under this Agreement. The Affected Lender shall
be obligated to consummate such assignment and assumption in favor of such
Purchasing Lender or Purchasing Lenders within ten (10) days after receiving
written notice from the Agent or the Borrowers requiring it to do so, at an
aggregate purchase price equal to the outstanding principal amount thereof, plus
unpaid interest accrued thereon up to but excluding the date of the sale. In
connection with any such sale, and as a condition thereof, the Borrowers shall
pay to the Affected Lender all fees accrued for its account hereunder to but
excluding the date of such sale, plus, if demanded by the Affected Lender within
ten (10) Business Days after such sale, (i) the amount of any compensation which
would be due to the Affected Lender under Section 11.1 if the Borrowers had
prepaid the outstanding Eurocurrency-based Advances of the Affected Lender on
the date of such sale and (ii) any additional compensation accrued for its
account under Sections 3.4(c), 11.5 and 11.7 to but excluding said date. Upon
such sale, the Purchasing Lender or Purchasing Lenders shall assume the Affected
Lender’s commitment hereunder, and the Affected Lender shall be released from
its obligations hereunder to a corresponding extent. If any Purchasing Lender is
not already one of the Lenders, the Affected Lender, as assignor, such
Purchasing Lender, as assignee, the Borrowers and the Agent, shall enter into an
Assignment Agreement pursuant to Section 13.8 hereof, whereupon such Purchasing
Lender shall become a Lender party to this Agreement, shall be deemed to be an
assignee hereunder and shall have all the rights and obligations of a Lender,
with Percentages of the applicable credit facilities so assigned equal to those
previously held by the Affected Lender, to the extent so assigned. In connection
with any assignment pursuant to this Section 11.11, the Borrowers or the
Purchasing Lender shall pay to the Agent the administrative fee for processing
such assignment referred to in Section 13.8.”

--------------------------------------------------------------------------------

     11. Section 12.15(b) is hereby amended to insert the following as new
clause (iv):

      “(iv)        Each of the Lenders agrees to release or not require the
delivery of, and hereby irrevocably authorizes Agent to release or not require
the delivery of, any Pledge Agreement over the Equity Interests of a Foreign
Significant Subsidiary, or any Guaranty or Joinder Agreement executed or to be
executed by a Foreign Significant Subsidiary where, in the Agent’s sole
determination, such Pledge Agreement, Guaranty or Joinder Agreement is unduly
burdensome or creates additional unintended liabilities for any of the
Borrowers, their respective Subsidiaries, or their directors and/or officers
(including, but not limited to, personal director and/or officer liability)
which are, in the Agent’s sole determination, unreasonable; provided, however,
that the Agent shall not be authorized under this clause (iv) to release any
such Pledge Agreement, Guaranty or Joinder Agreement where (i) releasing such
Pledge Agreement (together with each other Pledge Agreement so released) has, in
the sole determination of the Agent, the effect of releasing all or
substantially all of the Collateral or (ii) releasing such Guaranty or Joinder
Agreement has, in the sole determination of the Agent, the effect of releasing a
material guaranty.”


     12. Section 12.15 is hereby amended to delete the post-amble thereof and
insert the following in its place:

“(c) Modification of Guaranties and Pledge Agreements. Each of the Lenders
hereby irrevocably authorizes Agent to (i) limit the terms of any Pledge
Agreement over the Equity Interests of any Foreign Significant Subsidiary, any
Guaranty executed by a Foreign Significant Subsidiary or Joinder Agreement
executed by a Foreign Significant Subsidiary and (ii) enter into any amendment
or other modification of any existing Pledge Agreement over the Equity Interests
of any Foreign Significant Subsidiary, any existing Guaranty executed by a
Foreign Significant Subsidiary or any existing Joinder Agreement executed by a
Foreign Significant Subsidiary, in each case to: (x) meet the requirements of
any local law, statute, regulation, opinion of any local court or other
regulatory authority, (y) avoid the imposition of additional unintended
liabilities (due to any local law provisions) upon any of the Borrowers, their
respective Subsidiaries or their directors and/or officers (including, but not
limited to, personal director and/or officer liability), which are, in the
Agent’s sole determination, unreasonable, and (z) to limit or otherwise make
less burdensome such provisions of any such Pledge Agreement, Guaranty or
Joinder Agreement which, in the Agent’s sole determination, are unduly
burdensome.

     Upon request by Agent at any time, Lenders will confirm in writing Agent’s
authority to modify the terms of documentation relating to or release particular
types or items of Collateral, any Guaranty or Joinder Agreement pursuant to
subsections (b) or (c) of this Section 12.15.

--------------------------------------------------------------------------------

     Agent shall not be required to execute any release, amendment or
modification described in this Agreement on terms which, in Agent’s opinion,
would expose Agent to liability or create any obligation or entail any
consequence other than the release, amendment or modification of such Guaranty,
Joinder Agreement or Lien without recourse or warranty. Such release, amendment
or modification shall not in any manner discharge, affect or impair the
Indebtedness or the Liens upon any Collateral retained.”

     13. Section 13.8(c)(i)(y) is hereby deleted and the following is inserted
in its place:

“(y) the approval of Company and Agent shall not be required for any such sale,
transfer, assignment or participation to the Affiliate of an assigning Lender,
any other Lender or any Federal Reserve Bank, unless such Lender is an Impaired
Lender,”

     14. The following is inserted as new Section 13.26 to the Credit Agreement:

     “13.26 Treatment of Defaulting Lenders.

      (a)       The obligation of any Lender to make any Advance hereunder shall
not be affected by the failure of any other Lender to make any Advance under
this Agreement, and no Lender shall have any liability to the Borrowers or any
of their Subsidiaries, the Agent, any other Lender, or any other Person for
another Lender’s failure to make any loan or Advance hereunder.   (b) To the
extent and for so long as a Lender remains a Defaulting Lender under clause (a)
or (b) of the definition thereof, the Agent shall be entitled, without
limitation and together with any other rights and remedies available under
applicable law, (i) to setoff and apply in satisfaction of those obligations for
payment (and any related interest) in respect of which the Defaulting Lender
shall be delinquent or otherwise in default (or to hold as cash collateral for
such delinquent obligations or any future defaults) the amounts otherwise
payable to such Defaulting Lender under this Agreement or any other Loan
Document and (ii) to bring an action or other proceeding, in law or equity,
against such Defaulting Lender in a court of competent jurisdiction to recover
the delinquent amounts, and any related interest. Performance by the Borrowers
of their respective obligations under this Agreement and the other Loan
Documents shall not be excused or otherwise modified as a result of the
operation of this Section, except to the extent expressly set forth herein.
Furthermore, the rights and remedies of the Borrowers, the Agent, the Issuing
Lender, the Swing Line Lender and the other Lenders against a Defaulting Lender
under this section shall be in addition to any other rights and remedies such
parties may have against the Defaulting Lender under this Agreement or any of
the other Loan Documents, applicable law or otherwise.”


--------------------------------------------------------------------------------

     15. Schedule 1.6 attached to the Credit Agreement is hereby deleted and
Schedule 1.6 attached hereto as Annex A is inserted in its place. Schedule 4.1
attached to the Credit Agreement is hereby deleted and Schedule 4.1 attached
hereto as Annex B is inserted in its place.

     16. Each of the Lenders party hereto hereby agree that any guaranty or
Joinder Agreement executed or to be executed and delivered by any Subsidiary of
the Company incorporated under the laws of Germany may incorporate certain
provisions limiting the liability of the directors and officers of such
Subsidiary substantially in the form attached hereto as Annex C.

     17. (a) Within ninety (90) days of the date hereof (or such longer time
period as the Agent may agree in writing), Vishay and its Significant Domestic
Subsidiaries shall enter into such security agreements and other collateral loan
documents (each in form and substance reasonably acceptable to the Agent) as the
Agent may, in its sole determination, reasonably require, to perfect its lien
over such assets as may be perfected against by the filing of Uniform Commercial
Code financing statements in the appropriate filing offices and by the filing of
appropriate evidences of Lien in the United States Patent and Trademark Office
and the United States Copyright Office, (i) excluding, however, for the
avoidance of doubt, (X) any Liens over the following assets: any fee and
leasehold interests in real property, domestic assets registered and/or located
abroad, assets which by their terms expressly prohibit Vishay or any of its
Significant Domestic Subsidiaries from granting a Lien over such assets (unless
Article 9 of the Uniform Commercial Code specifies that a lien over such asset
may be perfected regardless of such prohibition), bank accounts, securities
accounts and certain other types of assets which, in the Agent’s sole
determination, are of de minis or limited value) and (Y) any requirement that
Vishay and its Significant Domestic Subsidiaries execute and deliver, or cause
to be executed and delivered, any account control agreements, landlord
collateral access agreement and/or bailee waivers and (ii) subject only to such
Liens as are permitted under the Credit Agreement; provided, further, that such
collateral documents shall be accompanied by such authority documents, opinions
and other related documents as the Agent may reasonably request, (b) within one
hundred and eighty (180) days of the date hereof (or such longer time period as
the Agent may agree in writing) cause Vishay Europe Sales GmbH to execute and
deliver a pledge of its accounts receivable and to cause Vishay Europe to
execute and deliver a pledge of its intercompany loans to its material
Subsidiaries (as determined by Agent) in form and substance reasonably
acceptable to the Agent, such pledges to be accompanied by such related
documentation (including opinions and authority documents) as the Agent may
reasonably require and (c) on or before November 30, 2009, Vishay shall pay to
the Agent, for distribution to the Lenders who have approved this Second
Amendment by 5:00 p.m. eastern time on July 31, 2009, according to their
respective Weighted Percentages, a non-refundable amendment fee as follows: if
the Fixed Charge Coverage Ratio for the period ending September 26, 2009 is (i)
less than 2.50 to 1.00 but greater than 2.15 to 1.00, Vishay shall pay a
non-refundable amendment fee of 75 basis points on the amount of Revolving
Credit Aggregate Commitment and the outstanding principal amount of the Term
Loan in effect as of September 26, 2009, or (ii) less than or equal to 2.15 to
1.00 and greater than 1.75 to 1.00, Vishay shall pay a non-refundable amendment
fee of 100 basis points on the Revolving Credit Aggregate Commitment and the
outstanding principal amount of the Term Loan in effect as of September 26,
2009, and (c) by August 7, 2009 (or such longer time period as the Agent may
agree in writing) cause the Significant Foreign Subsidiaries (excluding those
Significant Foreign Subsidiaries formed under the laws of Germany) to execute
and deliver a Reaffirmation of the Foreign Guaranty in form and substance
reasonably acceptable to the Agent.

--------------------------------------------------------------------------------

     18. This Second Amendment shall become effective (according to the terms
hereof) on the date (the “Second Amendment Effective Date”) that the following
conditions have been fully satisfied by the Borrowers (the “Conditions”):

      (a)       Agent shall have received counterpart copies (by facsimile or
email) of (i) this Second Amendment (in form and substance acceptable to Agent),
duly executed and delivered by the Borrowers and the requisite Lenders, and (ii)
that certain Reaffirmation of Guaranty by the Significant Domestic Subsidiaries,
in each case with original signatures to follow promptly thereafter.   (b) Agent
shall have received such other documentation as it may reasonably request within
a reasonable time period following such request, giving consideration to the
extent and nature of the information so requested. Each of the Borrowers hereby
represents and warrants that, after giving effect to any amendments, consents
and waivers contained herein, execution and delivery of this Second Amendment
and the performance by each of them of their respective obligations under the
Credit Agreement as amended hereby (herein, as so amended, the “Amended Credit
Agreement”) are within its company powers, have been duly authorized, are not in
contravention of law or the terms of its operating agreement or other
organizational documents, as applicable, and except as have been previously
obtained, do not require the consent or approval, material to the amendments set
forth herein, of any governmental body, agency or authority, and the Amended
Credit Agreement will constitute the valid and binding obligations of the
Borrowers, as applicable, enforceable in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium, fraudulent conveyance, ERISA or similar laws affecting
the enforcement of creditors’ rights generally and by general principles of
equity (whether enforcement is sought in a proceeding in equity or at law).

     19. Except as specifically set forth herein, this Second Amendment shall
not be deemed to amend or alter in any respect the terms and conditions of the
Credit Agreement (including without limitation all conditions and requirements
for Advances and any financial covenants) or any of the other Loan Documents, or
to constitute a waiver or release by any of the Lenders or the Agent of any
right, remedy, Collateral, Default or Event of Default under the Credit
Agreement or any of the other Loan Documents, except to the extent specifically
set forth herein. Each of the Borrowers hereby acknowledges and agrees that this
Second Amendment and the amendments contained herein do not constitute any
course of dealing or other basis for altering any obligation of the Borrowers,
any other Credit Party or any other party or any rights, privilege or remedy of
the Lenders under the Credit Agreement, any other Loan Document, any other
agreement or document, or any contract or instrument except as expressly set
forth herein. Furthermore, this Second Amendment shall not affect in any manner
whatsoever any rights or remedies of the Lenders or the Agent with respect to
any other non-compliance by the Borrowers with the Credit Agreement or the other
Loan Documents not waived or otherwise amended hereby, whether in the nature of
a Default or Event of Default, and whether now in existence or subsequently
arising, and shall not apply to any other transaction.

--------------------------------------------------------------------------------

     20. Each of the Borrowers hereby acknowledges and confirms that it does not
possess any claim, cause of action, demand, defense, and other right of action
whatsoever, in law or equity against the Agent or any of the Lenders
(collectively, the “Lender Parties”), prior to or as of the date of this Second
Amendment by reason of any cause or matter of any kind or nature whatsoever,
including, but not limited to, any cause or matter arising from, relating to, or
connected with, in any manner the Credit Agreement, any of the Loan Documents,
any related document, instrument or agreement or this Second Amendment
(including, without limitation, any payment, performance, validity or
enforceability of any or all of the indebtedness, covenants, agreements, rights,
remedies, obligations and liabilities under the Credit Agreement, any of the
Loan Documents, any related document, instrument or agreement or this Second
Amendment) or any transactions relating to any of the foregoing, or any or all
actions, courses of conduct or other matters in any manner whatsoever relating
to or otherwise connected with any of the foregoing.

     21. Each of the Borrowers hereby reaffirms, confirms, ratifies and agrees
to be bound by each of its covenants, agreements and obligations under the
Credit Agreement, as amended as of the date hereof, and each other Loan Document
previously executed and delivered by it, or executed and delivered in accordance
with this Second Amendment. Each reference in the Credit Agreement to “this
Agreement” or “the Credit Agreement” shall be deemed to refer to Credit
Agreement as amended by this Second Amendment and each previous amendment
thereto.

     22. Unless otherwise defined to the contrary herein, all capitalized terms
used in this Second Amendment shall have the meanings set forth in the Credit
Agreement.

     23. This Second Amendment shall be a contract made under and governed by
the internal laws of the State of Michigan, and may be executed in counterpart,
in accordance with the Credit Agreement.

     24. Each of the Borrowers and the Agent agrees that any copy of this Second
Amendment (or any other Loan Document) signed by them and transmitted by
facsimile, email or any other delivery method shall be admissible in evidence as
the original itself in any judicial or administrative proceeding, whether or not
the original is in existence.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Borrowers, the Lenders and Agent have each caused
this Second Amendment to be executed by their respective duly authorized
officers or agents, as applicable, all as of the date first set forth above.

AGENT:   COMERICA BANK, as Agent, Swing Line Lender, Issuing Lender and Lender  
  By:           /s/     Its: Assistant Vice President   COMPANY:     VISHAY
INTERTECHNOLOGY, INC.   By:        /s/ Lior E. Yahalomi            Dr. Lior E.
Yahalomi   Its: Executive Vice President and Chief Financial Officer   PERMITTED
BORROWERS:   SILICONIX INCORPORATED   By:        /s/ William M. Clancy    
       William M. Clancy   Its: Secretary   SILICONIX TECHNOLOGY C.V.   By:
       /s/ William M. Clancy   William M. Clancy of Siliconix Semiconductor,
Inc., a General Partner of Siliconix Technology, C.V.   Its: Assistant Secretary


--------------------------------------------------------------------------------